Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered October 9, 2003, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish beyond a reasonable doubt that he used a dangerous instrument to injure the complainant. This contention is unpreserved for appellate review (see CEL 470.05 [2]; People v Hines, 97 NY2d 56, 61 [2001]; People v Gray, 86 NY2d 10, 20-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v See, 2 AD3d 544 [2003]; People v Wade, 274 AD2d 438 [2000]; People v Goode, 216 AD2d 579 [1995])- The complainant sustained a 13-centimeter laceration on his face as the result of a punch inflicted by the defendant. The complainant observed a chain with a medallion hanging from the defendant’s wrist as the defendant threw the punch. The testimony of eyewitnesses, expert medical testimony, and the nature of the wound supported the trial court’s finding that the defendant struck the complainant with the medallion. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of *420guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Gaimari, 176 NY 84 [1903]; People v Bleakley, 69 NY2d 490, 495 [1987]; People v Bigelow, 106 AD2d 448 [1984]; People v Mallory, 191 AD2d 970 [1993]). Krausman, J.P, Mastro, Spolzino and Fisher, JJ., concur.